Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being taught by Gohara et al (PGPUB 2016/0118916).
With respect to claim 1, Gohara teaches driving circuit for a stepping motor, comprising: 
a logic circuit (204) structured to switch a state of a full bridge circuit (206) including four transistors (MH1-2, ML1-2) connected to a coil of the stepping motor (102), in accordance with an external clock (214), wherein 
when transition is made from an excitation position at which coil current that flows in the coil is nonzero to an excitation position at which the coil current is zero (paragraph 0052), 
the logic circuit switches the full bridge circuit connected to the coil to (i) an inverse state (paragraph 0020) where an on or off state of each of the four transistors before the transition is inverted, and then switches the full bridge circuit to 
(ii) (paragraph 0075) an off state where all the four transistors are off.

With respect to claim 2, Gohara teaches driving circuit according to claim 1, further comprising: 
a zero-current detection circuit (208) structured to assert a zero-current detection signal when the coil current falls below a predetermined threshold value (paragraph 0022), wherein 
in response to the assertion of the zero-current detection signal, the logic circuit switches the full bridge circuit from the inverse state to the off state (paragraph 0075).

With respect to claim 7, Gohara teaches an Electronic equipment comprising: a stepping motor (102); and the driving circuit according to claim 1, the driving circuit being structured to drive the stepping motor.
With respect to claim 8, Gohara teaches driving method for a stepping motor, comprising: 
changing excitation position in accordance with an external clock (214); controlling a state of a full bridge circuit (206) including four transistors (MH1-2, ML1-2) connected to a coil of the stepping motor, in accordance with the excitation position; and making a switch to, 
when transition is made from the excitation position at which coil current that flows in the coil is nonzero to the excitation position at which (paragraph 0052) the coil current is zero, 
(i) an inverse state where (paragraph 0020) an on or off state of each of the four transistors before the transition is inverted, and then making a switch to 
(ii) (paragraph 0075) an off state where all the four transistors are off.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846